DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement 
The Information Disclosure Statements (IDS) filed 01/05/2022 have been placed in the application file and the information referred to therein has been considered. 
Drawings
The drawings received 02/22/2021 are acceptable for examination purposes.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In claim 7 it is not clear what voltage (and battery) described by the term “low voltage”, since the Specification does not provide numeric range for “low voltage).
	


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US 2017/0179543 to Camp (Camp).
Regarding claim 1, Camp disposes a battery cell assembly comprising a battery cell (Fig. 5, Abstract, para 56) and a circuit board assembly (Fig. 1) , said circuit board assembly being coupled to a positive terminal of the battery cell and a negative terminal of the battery cell (para 70, Fig. 7), said circuit board assembly further comprising a battery cell monitoring and conditioning circuit (120) that monitors the battery cell (110, Fig. 1)), said battery cell monitoring and conditioning circuit further comprising: a controller (121), an uplink port for receiving command messages and transmitting response messages by the controller(122 through path  150), a downlink port for transmitting command messages and receiving response messages by the controller (124 through path 160), said downlink port being distinct and separate from said uplink port (Fig. 1); wherein said uplink port is communicatively coupled to one of said positive terminal and said negative terminal (Fig.1- 7) and wherein said downlink port is communicatively coupled to the other of said positive terminal and said negative terminal. 
Regarding claim 2, Camp discloses wherein said communicatively coupling of the uplink port (122,124) to one of the positive battery cell terminals and the negative battery cell (110) terminal and said communicatively coupling of the downlink port (123,125) to the other of the positive battery cell terminal and the negative battery cell terminal is AC coupling (sinusoidal voltage waveform, Fig. 1, para 65).
Regarding claim 3,  Camp discloses   an enclosure (para 75), a positive module terminal (T1), a negative module terminal (T2), a plurality of series connected battery cell assemblies contained within said enclosure, and a module controller, said module controller being communicatively coupled to said plurality of series connected battery cell assemblies(110, para 56); 29/33each of said plurality of series connected battery cell assemblies further comprising a battery cell (110) and a circuit board assembly (integrated circuit) , wherein at least one of said plurality of series connected circuit board assembly is coupled to a positive terminal of the battery cell and a negative terminal of the battery cell (positive and negative terminals of cell 110), said at least one of said plurality of series connected circuit board assembly further comprising a battery cell monitoring and conditioning circuit (120)  that monitors the battery cell, said battery cell monitoring and conditioning circuit further comprising: a controller (121, Fig. 1, 5, 7, para. 20,21, 71), an uplink port (122,124) for receiving command messages and transmitting response messages by the controller (121), said uplink port being communicatively coupled to one of said positive terminal of the battery cell (110) and said negative terminal of the battery cell (110); a downlink port for transmitting command messages and receiving response messages by the controller (121), said downlink port (123,125) being distinct and separate from said uplink port (122,124), said downlink port (122,124) being communicatively coupled to the other of said positive terminal of the battery cell (110) and said negative terminal of the battery cell(110,; said controller further comprising a non-volatile memory (127), said non-volatile memory being programmed with a first unique identifier (ID) (OBCMD="PUSH" (1)),, said first unique ID being associated with said uplink port (122,124,), said non-volatile memory being further programmed with a second unique ID (OBCMD="PULL" (2)), said second unique ID being associated with said downlink port (123,125).
Regarding claim 4, Camp discloses module controller (121) further being communicatively coupled (via paths 150 and 160) to a first of said positive module terminal (positive terminal of Stage 1) and said negative module terminal (negative terminal of Stage 1) by alternating current (AC) coupling (sinusoidal voltage waveform, Fig. 5, para 57, 58, 65).
Regarding claim 5, Camp discloses that the module controller (121) further being communicatively coupled via paths 150 and 160)   to the second of said positive module terminal (positive terminal of Stage 2) and said negative module terminal (positive terminal of Stage 2) by AC coupling (sinusoidal voltage waveform, Fig. 5, para 57, 58, 65).
Regarding claim 6, Camp discloses a voltage converter (132, 134, 142, 144/136, 138, 146, 148), said converter being configured to draw electrical power from said positive module terminal (positive terminal of 110) and said negative module terminal (negative terminal of 110), and being further configured to supply electrical power to said module controller (121, Fig. 1, 5, 7, para. 23,26,28, 70 and 72). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0179543 in view of US 20090130541 to Emori (Emori).	
	
Regarding claim 7, Camp discloses the invention as discussed above as applied to claim 6 and incorporated therein. Cram does not expressly disclose a low voltage battery, said low voltage battery being configured to receive electrical energy from said voltage converter, said low voltage battery being further configured to supply electrical energy to said module controller.
Emori teaches a battery module (para 13), comprising a low voltage battery (121, para 226) said low voltage battery being configured to receive electrical energy from said voltage converter (120 through 120A), said low voltage battery being further configured to supply electrical energy to said module controller (123 (Fig. 2, para 77, 80). Emori also teaches that said module provides outstanding advantages with regard to voltage tolerance, prevention of current leakage and dielectric breakdown (para 223). Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the module of Camp with low batteries comprising structure, as taught by Emori because such modification would provide outstanding advantages with regard to voltage tolerance, prevention of current leakage and dielectric breakdown. 
Allowable Subject Matter
Claim 8 is allowed. The closest prior art of record- US 2017/0179543, US 20090130541, US 20050024015, US 20080183914-fail to teach or suggest the combination of each and every limitations of claim 8. Claims 9 and 10 depend from claim 8 and allowed as well.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Alexander Usyatinsky/Primary Examiner, Art Unit 1727